DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on March 31, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-13, 15-17, and 22-25 are currently pending.  Claims 1-3, 12, 16, and 22 have been amended.  Claim 25 has been newly added.  Claims 14 and 18-21 have been cancelled. Claims 1-13, 15-17, and 22-25 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Regarding the rejection of claims 1-13, 15-17, and 22-25 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive for the reasons established, infra.  
Further, the Examiner respectfully argues that “delivering search results so that the search results can be easily compared with one another . . . includ[ing] the ability to compare whether items that correspond to the search results are located at locations within an area that a user is willing to travel to obtain the item or not [App. Reply. Pages 16-17]” is not an improvement in technology and/or a technical environment, but rather, is an improvement to marketing and sales.  Specifically, this improvement aids potential consumers with purchasing (and thus with business sales) as “many users are concerned with the amount of time it takes to purchase items locally versus online [emphasis added]” (App. Spec. [0054].  
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  Still, to offer further transparency as to Examiner’s interpretation of the claims, Examiner offers the following supplemental explanation: Figure 5 of Zivin displays a combined display of a visible shape representing the determined area that corresponds to the amount of travel time the user is willing to travel over the map via the user interface.  As can be seen in Figure 5, the proposed travel route [503] is drawn to create an open polygonal shape over a Zivin: Fig. 5; Para [0087]).  This open polygon corresponds to the amount of travel time the user is willing to travel, because each of the vendor locations of Zivin was determined based on them being within the radius of the amount of travel time the user is willing to travel (Zivin: Para [0035]; Fig. 5; Para [0087]). 
To further prosecution, the Examiner recommends Applicant further specify the function of the visible shape as per App. Spec. Para [0055] – for example, wherein the radius is the visible shape.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites "wherein the visible shape is at least partially transparent such that the map is displayed through the visible shape." 
The recited subject matter of claim 1 does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which the Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the visible shape is at least partially transparent such that the map is displayed through the visible shape.
It is noted that this is not an enablement rejection. Applicant's failure to disclose any meaningful structures/algorithms regarding these limitations raises questions concerning whether Applicant truly had possession of these features at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 25 recites "wherein the visible shape is at least partially transparent such that the map is displayed through the visible shape."  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. 
As discussed above, the disclosure does not disclose any meaningful structure/algorithm explaining how one would display the visible shape so that the visible shape is at least partially transparent such that the map is displayed through the visible shape.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-17, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-11 and 22-25 are directed to a machine and claims 12, 13, and 15-17 are directed to a process.
These claims are directed to an abstract idea.  The recitations directed to the abstract idea are: receiving search parameters; identifying listings in a listing that correspond to the received search parameters by using the received search parameters to search the listings in the listing; generating a map for display, the map including at least one indication of a physical location for obtaining an item corresponding to an identified listing; receiving a travel parameter based on user input, the travel parameter specifying an amount of time a user is willing to travel to obtain the item corresponding to the identified listing; determining an area of the map that corresponds to the amount of time the user is willing to travel based on the travel parameter and travel information obtained from at least one travel; and 
Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a database, a web server implemented at least partially in hardware, an electronic device, the electronic device associated with a user; a user interface of the electronic device; and databases -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 1-13, 15-17, and 21-24 are directed to an abstract idea. 
As established supra, the Examiner notes that the technical elements of performing the steps via via a database, a web server implemented at least partially in hardware, an electronic device, the electronic device associated with a user; a user interface of the electronic device; and databases -- merely implements the abstract idea on a computer environment. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than 
Accordingly, claims 1-13, 15-17, and 22-25 are rejected as ineligible for patenting under 35 USC 101.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-17, and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zivin (US PGP 2007/0150369) in view of Patro (US PGP 2012/0265561).

As per claim 1, Zivin teaches [a] system comprising: 
a marketplace database including a plurality of marketplace listings, the marketplace listings each listing a product or service available for sale Zivin: Para [0031]-[0032] (Data on vendors is provided by the vendors themselves, third parties or customers. Vendor data might contain data points such as the vendor location (address or GPS coordinates), goods offered, prices, inventory levels, and business hours.); Para [0035]-[0037] (database of goods and returns the relevant matches for products and services. Customers can view the goods and vendors that were identified by the system. Displayed is the price of the goods, with rebates, coupons or other cost savers subtracted from the base price.); Figs. 2-3; Para [0077]-[0078] (FIG. 3 is a screen display used in the system showing a list of vendors who are selling the selected goods in the local area [300]. The vendors carrying the goods are shown in the first column [303]. In one embodiment of the system the current price of the specified goods is displayed [305].)); and 
a web server implemented at least partially in hardware and configured to: 
receive search parameters via a user interface presented by an electronic device; (Zivin: Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms.); Figs. 2-3; Para [0074] (FIG. 2 is an illustration of a screen display of the system that allows customers to search for particular goods [200]. Customers can enter in a search term and their location [201].))
perform a search on the plurality of marketplace listings using the received search parameters to identify the marketplace listings that correspond to the received search parameters; (Zivin: Para [0035]-[0037] (search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. Customers can view the goods and vendors that were identified by the system. Displayed is the price of the goods, with rebates, coupons or other cost savers subtracted from the base price.); Figs. 2-3; Para [0074] (Customers can enter in a search term and their location [201]. Products and services that are sold in the local area specified (and within the radius specified by the customer preferences) are found and displayed to the customer [202].); Para [0077]-[0078] (FIG. 3 is a screen display used in the system showing a list of vendors who are selling the selected goods in the local area [300].  The vendors carrying the goods are shown in the first column [303]. In one embodiment of the system the current price of the specified goods is displayed [305].  In addition, the availability of the goods is displayed [308]. Availability might include the number of units of the product in stock))
cause display of a map via the user interface, the map including at least one indication of a physical location for purchasing the product or service of an identified marketplace listing; (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The 
receive a travel parameter based on user input via an instrumentality of the user interface, the travel parameter specifying of an amount of travel . . . a user is willing to travel to purchase the product or service of the identified marketplace listing; (Zivin: Claims 14 (receiving and storing customer information including customer's perceived time value of money, automobile make and model, time restraints, and default geographic location); Para [0035]-[0059] (Customers may specify how far they are willing to travel.) Figs. 1, 3-5; Para [0068]; the Examiner notes that the underlined portion of the limitation is merely intended use. )
determine an area of the map that corresponds to the amount of travel time the user is willing to travel based on the travel parameter and travel information obtained from at least one travel database; and (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16); Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide 
cause combined display of a visible shape representing the determined area that corresponds to the amount of travel time the user is willing to travel over the map via the user interface, the combined display indicating whether a travel time to the physical location is within the amount of time the user is willing to travel based on a displayed position of the at least one indication of the physical location relative to the determined area that corresponds to the amount of travel time the user is willing to travel.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16; Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service). Customers can view the goods and vendors that were identified by the system. Displayed is the price of the goods, with rebates, coupons or other cost savers subtracted from the base price. In addition, an estimated total cost is shown for each of the goods which factors in variables such as the cost of traveling to the vendor's location and time costs.); Examiner note: Figure 5 displays a combined display of a visible shape representing the determined area that corresponds to the amount of travel time the user is willing to travel over the map via the user interface.  As can be seen in Figure 5, the proposed travel route [503] is drawn to create an open polygonal shape over a map, with each vendor location [504] being a vertex in the open polygon.  This open polygon corresponds to the amount of travel time the user is willing to travel, because each of the vendor locations of Zivin was determined based on them being within the radius of the amount of travel time the user is willing to travel.)
As established supra, Zivin teaches receiving a travel parameter based on user input via an instrumentality of the user interface, the travel parameter specifying an amount of travel a user is willing to travel to purchase the product or service of the identified marketplace listing (Zivin: Claims 14; Para [0035]-[0059]; Figs. 1, 3-5; Para [0068]). Additionally, Zivin teaches time constraints. (Zivin: Claims 14; Para [0035]-[0059]; Figs. 1, 3-5; Para [0068]).  
Zivin however does not explicitly disclose that the travel parameter specifies of an amount of travel time a user is willing to travel. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Patro teaches 
. . . the travel parameter specifying of an amount of travel time a user is willing to travel . . . (Patro: Fig. 5; Para [0068] (With continuing reference to screenshot 500, local pickup and delivery settings may be inputted using Max Driving Time for local Pickup/Delivery 550 in Minutes 552)).
This known technique is applicable to the method of Zivin as they both share characteristics and capabilities, namely, they are directed to travel parameters. 
One of ordinary skill in the art would have recognized that applying the known technique of Patro would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Patro to the teachings of Zivin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such travel time features into similar methods.  Further, applying the travel time to the travel parameter and time constraint of Zivin would have been recognized by those of ordinary skill in Patro: Para [0001-[0004]).

As per claim 2, Zivin/Patro teaches wherein the visible shape representing the determined area that corresponds to the amount of travel time the user is willing to travel is erratically shaped based on the travel parameter and the information obtained from the at least one travel database. (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503].)); Claims 14 and 16; Para [0035]-[0059]); Patro: Fig. 5; Para [0068] (With continuing reference to screenshot 500, local pickup and delivery settings may be inputted using Max Driving Time for local Pickup/Delivery 550 in Minutes 552)).
sbmc
As per claim 3, Zivin/Patro teaches wherein the visible shape representing the determined determined area that corresponds to the amount of travel time the user is willing to travel is non-circular shaped based on the travel parameter and the information obtained from the at least one travel database.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503].)); Claims 14 and 16; Para [0035]-[0059]); Patro: Fig. 5; Para [0068] (With continuing reference to screenshot 500, local pickup and delivery settings may be inputted using Max Driving Time for local Pickup/Delivery 550 in Minutes 552)).sbmc

As per claim 5, Zivin/Patro teaches wherein the web server is further configured to receive a travel parameter selection via the user interface to select a different travel parameter to associate with the instrumentality of the user interface.  (Zivin: Figs. 1-4; Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products 

As per claim 6, Zivin/Patro teaches wherein the different travel parameter is indicative of a travel cost the user is willing to accept to travel to purchase the product or service of the identified marketplace listing.  (Zivin: Figs. 1-5; Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms.); Para [0068] (Customers also specify how far they are willing to drive and walk [102] during a shopping trip.); (Para [0081] (Customers can also specify if they are willing to travel farther [312] than originally specified. Choosing this option may allow the system to find additional vendors carrying the goods.); Claim 14; Para [0028] (As the customer travels in his or her automobile, the prices for eye exams at far away locations can change, showing in real-time how distance affects the total price of an eye exam.); Para [0072] (Customers are also asked to specify what kinds of automobiles they drive [107] if any. This will be used to determine how much fuel they consume per mile. If an automobile consumes a large quantity of fuel, then the system will give higher priority to vendors in close proximity to the customer's origin.); Para [0009]-[0015])

As per claim 7, Zivin/Patro teaches wherein the different travel parameter is indicative of a fuel cost the user is willing to accept to travel to purchase the product or service of the identified marketplace listing.  (Zivin: Figs. 1-5; Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then 

As per claim 8, Zivin/Patro teaches wherein the web service is further configured to filter the identified marketplace listings to include on the map indications of physical locations for purchasing the product that are within the determined area.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16); Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable 

As per claim 9, Zivin/Patro teaches wherein the web service is further configured to filter the identified marketplace listings so that indications of physical locations for purchasing the product that are outside the determined area are not included on the map.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16); Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service))

As per claim 10, Zivin/Patro teaches wherein the web service is further configured to determine a current location of the user and the determined area is further determined based on the current location.  (Zivin: Para [0035]-[0059] (The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant 

As per claim 11, Zivin/Patro teaches wherein the web service is further configured to determine a current location of the user and the map is based on the current location and the physical location for purchasing the product or service of the identified marketplace listing.  (Zivin: Para [0035]-[0059] (The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service)); Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location 

As per claims 12-15, these claims are substantially similar to the limitations of claim 1 and are therefore rejected in the same manner as this claim, as set forth above.

As per claim 16, this claim is substantially similar to claim 3 and is therefore rejected in the same manner as this claim, as set forth above.

As per claim 17, Zivin/Patro teaches wherein a value of the travel parameter is based on user input received via an instrumentality of the user interface. (Zivin: Figs. 1-5; (Zivin: Claims 14 (receiving and storing customer information including customer's perceived time value of money, automobile make and model, time restraints, and default geographic location); Fig. 1; Para [0068]); Para [0035]-[0037]; Para [0074]; Para [0081]))

As per claims 22-24, these claims contain limitations that are substantially similar to claims 1, 5, and 6, respectively, and are therefore rejected in the same manner as these claims, as set forth above.

As per claim 25, Zivin/Patro teaches wherein a visible shape is at least partially transparent such that the map is displayed through the visible shape. (Zivin: Fig. 5; the Examiner notes that the visible shape is fully transparent on the inside such that the map is displayed through the visible shape.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zivin/Patro in view of Raffel (US PGP 2009/0293019).

As per claim 4, Zivin/Patro teaches the invention of claim 1 as set forth above. Additionally, Zivin/Patro teaches wherein the instrumentality of the user interface . . . configured such that user input . . . a value of the travel parameter and user input . . . the value of the travel parameter . . . (Zivin: Figs. 1-5; (Zivin: Claims 14 (receiving and storing customer information including customer's 
Zivin, however, does not explicitly disclose that the instrumentality of the user interface and user input is a slider. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Raffel teaches wherein the instrumentality of the user interface is a slider configured such that user input to slide the slider in a first direction increases a value of the travel parameter and user input to slide the slider in a second direction decreases the value of the travel parameter, the second direction being opposite the first direction.  (Raffle: Fig. 3 (303; “close as possible”; “far away as possible”); Para [0029]-[0032] (disclosing sliders)) 
These known techniques are applicable to the system of Zivin/Patro as they share characteristics and capabilities, namely, they are directed to receiving parameter user input.   
One of ordinary skill in the art would have recognized that applying the known techniques of Raffel would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Raffel to the combined teachings of Zivin/Patro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such slider features into similar systems.  Further, applying the a slider configured such that user input to slide the slider in a first direction increases a value of the travel parameter and user input to slide the slider in a second direction decreases the value of the travel parameter, the second direction being opposite the first direction to the instrumentality of the user interface and user input of Zivin/Patro would have been recognized by those of ordinary skill in the art as resulting in an improved system that would tailor interfaces for searching and decision making processes to the needs of a particular use (Raffel: Para [0003]-[0005]).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shechtman (US PGP 2012/0296759) – receiving buyer order offers with price limits and generating matching seller offers.
Johnson (WO 2010129380) -- A maximum area is, in this example, therefore bounded. A reference centre point 214 (Figure 7) for the area bounded by the bounding box, including other shaped areas, for the named area is then calculated (Step 330) by the reference centre calculator module. However, as the boundary box can have an irregular, for example non-square, shape the technique of calculating a centroid can produce a reference centre point outside the bounding box and hence the named area, and so a geographically weighted centre or centroid can be calculated, for example, using methods that assure a center point falls within a polygonal boundary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625